Citation Nr: 1012945	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
service-connected soft tissue mass of the right ring finger 
(right finger condition).

2.  Entitlement to service connection for degenerative 
changes of the left knee. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2010.  A 
transcript of the hearing is associated with the claims 
file. 

The issue of entitlement to service connection for 
degenerative changes of the left knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

For the entire initial rating period, the Veteran's right 
ring finger disability has been characterized by a lump on 
the palmar side, overlying the proximal phalanx, which 
prevents the Veteran from making a fist, and causes gripping 
objects to be difficult and painful.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 10 percent for 
right ring finger disability are met for the entire initial 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7819-7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The notice requirements of the VCAA require VA to 
notify a claimant of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is 
to provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.  This notice 
requirement applies to all five elements of a service 
connection claim, including disability ratings and effective 
dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, prior to the initial adjudication of his 
claim, the Veteran was provided VCAA notice in an August 
2007 letter.  This letter informed the Veteran of the types 
of evidence not of record needed to substantiate his claims, 
the division of responsibility between the Veteran and VA 
for obtaining the required evidence, and how the disability 
ratings and effective dates are assigned.  The appeal for a 
higher rating for right ring finger disability arises from 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal, including at 
a Board personal hearing.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Initial Rating of Right Ring Finger Disability

In a November 2007 rating decision, service connection was 
granted for soft tissue mass of the right ring finger 
(claimed as a right hand disability), and a noncompensable 
(0 percent) rating was assigned under Diagnostic Codes 7805-
5230.  The effective date for the grant of service 
connection and the assignment of initial rating was July 30, 
2007, the date VA received the original service connection 
claim.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the rating assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 
4.27.   Diagnostic Code 7805 provides that other scars are 
to be rated on limitation of function of affected part.  38 
C.F.R. § 4.118.  Diagnostic Code 5230 provides for rating 
limitation of motion of the ring finger; however, the 
maximum rating provided under Diagnostic Code 5230 is 
noncompensable (0 percent).  38 C.F.R. § 4.71a.  

In this case, the evidence includes VA treatment records 
from June 2007 that describe the lump on the Veteran's right 
ring finger as "on the palmar side, overlying the proximal 
phalanx, 4 cm x 2 cm x 2 cm, not tender, not cystic."  In 
July 2007, it is noted to be 3 cm x 2 cm, and the Veteran 
reports that it had become larger recently.  Full range of 
motion is found in all joints of the hand.  There are no 
changes to the surrounding skin and no increased tenderness 
on palpitation.  An August 2007 MRI shows a 3 cm x 2 cm 
encapsulated lesion and degenerative changes of the 
underlying proximal interphalangeal joint and of other 
interphalangeal joints.  

At the January 2010 Board personal hearing, the Veteran 
testified that he is right handed, and that this right ring 
finger disability makes gripping objects such as a hammer 
difficult and painful.  The hearing transcript also notes a 
visual demonstration of the Veteran's inability to make a 
fist.

Diagnostic Code 7819, pertaining to benign skin neoplasms, 
is rated on the basis of scars or impairment of function.  
38 C.F.R. § 4.118.  The diagnostic codes applicable to the 
range of motion of the ring finger have a maximum 
noncompensable (0 percent) evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5227 (ankylosis), DC 5230 (limitation of 
motion).  

When rated by analogy to a scar, the location of this lump 
on the Veteran's right ring finger and its comparatively 
small size do not allow for a compensable evaluation under 
Diagnostic Codes 7800, 7801, or 7802.    However, a 
compensable evaluation may be available under Diagnostic 
Code 7804, as analogous to an unstable or painful scar.  
38 C.F.R. § 4.118.  Likewise, a note to Diagnostic Code 5227 
(ankylosis) directs that the rater should consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a.  

The Board finds that the Veteran's symptoms and impairment 
caused by the right ring finger disability more nearly 
approximate the criteria for a 10 percent rating under 
Diagnostic Codes 7819-7804.  38 C.F.R. § 4.118.  While the 
VA records note that the lump on the Veteran's finger is not 
tender, the Veteran is competent to testify that it is in 
fact painful to use his hand due to this soft tissue mass.  
This is analogous to a painful scar, which more nearly 
approximates the criteria for a 10 percent initial rating 
under Diagnostic Code 7804.  38 C.F.R. § 4.118. 

The Board has also considered the criteria for a compensable 
evaluation by analogy to Diagnostic Code 5156 (ring finger 
amputation) and 5309 (intrinsic muscles of the hand).  See 
38 C.F.R. §§ 4.71a, 4.73.  To the extent that a 10 percent 
evaluation is available under these codes, the Board finds 
greater equivalence between the Veteran's right ring finger 
disability and the criteria for painful scars (Diagnostic 
code 7804).  

Additionally, the Board does not find the Veteran's right 
ring finger disability to be analogous to an amputation with 
metacarpal resection (more than one-half the bone lost) as 
would be required for a higher evaluation under Diagnostic 
Code 5155.  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for an initial disability rating of 10 percent for 
right ring finger disability, but no higher, are met for the 
entire initial rating period on appeal.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the 
appeal is granted to that extent.

As the evidence of record does not show distinct time 
periods where the Veteran's disability exhibited symptoms 
that would warrant different ratings, staged ratings are not 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step--a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.

In this case, the Veteran's disability of right ring finger 
disability is rated by analogy under Diagnostic Code 7804, 
which is analogous to a tender or painful scar.  This 
Diagnostic Code, as well as other specific diagnostic codes 
addressed in this decision, essentially takes into account 
the symptoms reported in the record, clinical findings, and 
specifically contemplates functional impairment of the right 
hand.  As such, the schedule is adequate to evaluate the 
Veteran's right ring finger disability, so that a referral 
for consideration of an extraschedular rating is not 
warranted.  Because the schedular evaluation contemplates 
the Veteran's level of disability and symptomatology, no 
exceptional disability picture is demonstrated.  

While acknowledging the effect this disability has on the 
Veteran ability to perform manual acts, such as gripping, 
the Board does not find this to be a factor which takes the 
Veteran outside of the norm, nor does the Board find any 
other factor which presents an exceptional case where the 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 


ORDER

A 10 percent initial rating for service-connected soft 
tissue mass of the right ring finger is granted.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, the evidence of record contains a diagnosis of 
chrondomalacia patella of the left knee and a diagnosis of 
degenerative changes of the left knee.  The Veteran claims 
that he injured his left knee during his fourth training 
jump in the Airborne School at Fort Benning, Georgia, in 
February or March 1968.  The Veteran's DD 214 confirms that 
he attended the Airborne School at that time.  

While service treatment records do not contain a record of 
such a knee injury, a March 1968 service treatment note does 
indicate that the Veteran's left ankle was swollen, and was 
believed to be strained.  While there is no record of 
treatment to the left knee, the record does establish an in-
service event, namely the documented injury that led to the 
left ankle strain, that the Veteran contends led to his 
current left knee disability.  However, there is 
insufficient competent medical evidence on file for VA to 
make a decision on this claim.  For these reasons, a VA 
examination is necessary to determine whether a medical 
nexus exists between the current left knee conditions and 
the in-service injury.  

Accordingly, the issue of service connection for a left knee 
disorder (degenerative changes) is REMANDED for the 
following action:

1.	The RO/AMC should schedule the Veteran 
for a VA medical examination for the 
purpose of determining the existence 
and etiology of any left knee 
disability.  Based on a review of the 
relevant evidence in the claims folder, 
pertinent medical history, examination 
of the Veteran, and with consideration 
of sound medical principles, the 
examiner is asked to provide an opinion 
on whether it is at least as likely as 
not (a 50 percent probability or more) 
that any diagnosed left knee 
disability, including arthritis, was 
incurred in or otherwise caused by any 
incident that occurred during service, 
including the injury that led to a left 
ankle strain during training at the 
Airborne School.  The examiner should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  

2.	Thereafter, the RO/AMC should 
readjudicate the claim of service 
connection for degenerative changes of 
the left knee in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


